Citation Nr: 0308339	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  98-03 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder or other mental disorder.  

(Entitlement to service connection for hypertension and heart 
disease will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1966 to May 1969.  

This appeal arises from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wilmington, Delaware, that denied 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) and prostatic hypertrophy inter alia and 
determined that claims for service connection for hearing 
loss, tinnitus, hypertension, heart condition, depression, 
anxiety and impulse disorders and for prostatitis were not 
well grounded.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran submitted a notice of disagreement (NOD) in 
October 1997.  The RO issued a statement of the case in 
November 1997 and accepted the veteran's March 1998 hearing 
transcript in lieu of a substantive appeal.  

The veteran testified at an RO teleconference hearing in 
March 1998.  In January 2000, he withdrew a request for a 
hearing before a member of the Board.

In December 2000, the Board remanded each issue on appeal for 
additional development.  The case returned to the Board and, 
in an August 2002 decision, the Board granted service 
connection for a prostatic condition, for bilateral hearing 
loss, and for tinnitus.  In that decision, the Board deferred 
claims of entitlement to service connection for PTSD or other 
mental disorder and for hypertension and heart disease 
pending development by the Board.  

The Board will undertake additional development on the issue 
of service connection for hypertension and heart disease, 
pursuant to 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903.  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  Axis I diagnoses of depressive disorder, NOS, and anxiety 
disorder, NOS, have been given.  

2.  Competent medical evidence links depressive disorder, 
NOS, and anxiety disorder, NOS, to active service.

3.  No diagnosis of PTSD has been given.


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
depressive disorder, NOS, and anxiety disorder, NOS, were 
incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) are negative for 
complaint or treatment of any mental disorder.  In September 
1996, he filed a claim for service connection for PTSD, among 
other disorders, and he claimed that PTSD was the result of a 
personal assault in which he had been stabbed by another 
service person.  

The veteran underwent a VA PTSD compensation and pension 
examination in October 1996; however, no diagnosis was 
rendered.  In November 1996, the veteran underwent a VA 
mental disorders compensation and pension examination.  The 
Axis I diagnoses were alcohol abuse; polysubstance abuse 
(amphetamines, LSD, sedatives, etc.); depressive disorder, 
not otherwise specified (NOS); Anxiety disorder, NOS; and 
impulse control disorder, NOS.  

In April 1997, the RO denied service connection for PTSD, 
among others.  The veteran appealed the decision.  

In March 1998, the veteran testified via teleconference 
before an RO hearing officer concerning his PTSD stressors in 
Vietnam that included seeing a friend get killed.  

In December 2000, the Board remanded the case for a VA 
examination and a medical opinion addressing whether PTSD or 
other mental disorder is related to active service.  

In February 2001, the RO sent a letter to the veteran 
explaining the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA).

A June 2001 VA PTSD examination report contains Axis I 
diagnoses of depressive disorder, NOS, and anxiety disorder, 
NOS.  The psychiatrist felt that the symptoms did not meet 
the diagnostic criteria for PTSD.  

In August 2002, the Board returned the claims file to the RO 
for clarification.  The Board requested an opinion addressing 
whether it is at least as likely as not that the veteran's 
depressive disorder or anxiety disorder is related to active 
service.  In response, a VA physician reviewed the claims 
file and supplied the following opinion:

	In my professional opinion, it is at least as 
likely as not that this veteran's depressive disorder, 
NOS or anxiety disorder, NOS are related to his active 
service in Vietnam.  Review of military records suggests 
that he was experiencing some anxiety while in country.  
Review of the CP examination of June 26, 2002 [sic], 
reveals issues related to depression (difficulty 
sleeping, depressed mood, difficulty concentrating, 
feelings of helplessness) as well as anxiety.  

II.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This duty was 
fulfilled in a February 2001 letter that informed the veteran 
that he should submit any additional relevant evidence or 
inform the RO of the location of such record and the RO would 
attempt to get the record.  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of the claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations under the new law, 
to include as delineated under the newly promulgated 
implementing regulations.

In essence, the veteran has been notified as to the laws and 
regulations governing service connection for mental disorders 
and/or PTSD.  He has, by information letters, rating actions, 
a statement of the case and supplemental statements of the 
case, been advised of the evidence considered in connection 
with his claim, and what evidence that is potentially 
probative or not probative of the claim.  38 C.F.R. § 
3.159(b)(1), (e).  The RO has attempted to obtain, and has 
associated with the claims file, all pertinent service 
records, VA medical records, and the private medical records 
identified by the claimant.

The Board emphasizes that the decision below is favorable to 
the veteran.  For this reason, the veteran will not be 
prejudiced as a result of the Board deciding the claim 
without first affording the veteran or his representative an 
opportunity to consider the recently received medical 
evidence.  Further delay for this purpose would not benefit 
the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

III.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  "Direct" service connection may be established 
for a current disability when the evidence shows 
affirmatively that the disability resulted from injury or 
disease incurred (or aggravated) during active service.  Id.  
"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown be service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a). 

A chronic disease will be considered to have been incurred in 
service when manifested to a degree of 10 percent or more 
within 1 year from the date of separation from active 
service.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§ 3.307 (2002).

The Board finds that the claim for service connection for 
PTSD lacks evidence of a diagnosis and that the PTSD claim 
need not be considered further; however, because diagnoses of 
depressive disorder, NOS, and of anxiety disorder, NOS, have 
been given, these disabilities do require further 
consideration. 

In this case, the SMRs do not reflect that any mental 
disorder was diagnosed during active service.  Neither do the 
post service records reflect that any mental disorder became 
manifested to a degree of 10 percent within a year of 
discharge.  Yet, the recent medical opinion supplies 
competent evidence linking the veteran's depressive disorder, 
NOS, and anxiety disorder, NOS, to active service.  There is 
no medical evidence to controvert this opinion and there is 
no indication that this opinion is based on incorrect facts.  
Thus, the probative value of this opinion is substantial.  
After consideration of all the evidence, including the 
veteran's testimony on the matter, the Board therefore finds 
that it is at least as likely as not that depressive 
disorder, NOS, and anxiety disorder, NOS, began during active 
service.  Service connection for depressive disorder, NOS, 
and for anxiety disorder, NOS, is granted.  


ORDER

Entitlement to service connection for depressive disorder, 
NOS, and for anxiety disorder, NOS, is granted. 



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

